     Case 3:16-cv-00268-LRH-WGC Document 151 Filed 08/17/21 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT

 8                                      DISTRICT OF NEVADA

 9 BATTLE MOUNTAIN BAND of the TE-
   MOAK TRIBE OF WESTERN
10 SHOSHONE INDIANS,

11                         Plaintiff,
12 v.
                                                         Case No.: 3:16-cv-0268 LRH-WGC
13 U.S. BUREAU OF LAND MANAGEMENT,
   and JILL SILVEY, in her official capacity as           ORDER GRANTING DEFENDANTS’
14 Bureau of Land Management Elko District                JOINT MOTION FOR EXTENSION
   Manager,                                                         OF TIME
15                                                             (EIGHTH REQUEST)
                       Defendant.
16                                                              AND ORDER THEREON
   and
17
   CARLIN RESOURCES, LLC,
18
                       Defendant-Intervenor
19                           and Crossclaimant.

20
             On June 1, 2021, counsel for Defendant-Intervenor/Cross-Claimant Carlin/Hecla (Hecla)
21
      and Federal Defendants filed a their seventh Joint Motion for Extension of Time extending
22
      deadlines for summary judgment briefing in this case brought pursuant to the Administrative
23
      Procedure Act, 5 U.S.C. § 706 et seq. This Joint Motion for Extension of Time was granted by
24
      the Court on June 3, 2021 (ECF No. 149).
25
             Under the Court’s June 3, 2021Order, Hecla’s Opposition to Cross-Motion for Summary
26
      Judgment and Reply in Support of Motion for Summary Judgement are due September 2, 2021;
27

28

                                                     1
     Case 3:16-cv-00268-LRH-WGC Document 151 Filed 08/17/21 Page 2 of 4



 1    and Federal Defendants’ Reply in Support of Cross-Motion for Summary Judgment is due
 2    September 23, 2021.
 3           The Federal Defendants and Hecla have been engaged in settlement discussions and
 4    believe they may have a proposed settlement to submit for approval, subject to final client
 5    approval. Federal Defendants and Hecla have been making efforts to see if all parties would
 6    participate in a possible resolution. To allow the parties to continue their focus on the potential
 7    settlement resolution, Hecla and Federal Defendants hereby jointly move to extend the deadlines
 8    as indicated below. All such briefing will be limited to Hecla’s cross claims given that the joint
 9    status report and scheduling orders submitted have only involved Hecla and the Federal
10    Defendants.
11           The following deadlines would apply:
12    1.     Hecla to file Opposition to Cross-Motion for Summary Judgment and Reply in Support
13           of Motion for Summary Judgment: December 1, 2021.
14    2.     Federal Defendants to file Reply in Support of Cross-Motion for Summary Judgment:
15           December 22, 2021.
16           DATED this 17th day of August, 2021.
17
                                                 By: /s/ Laura K. Granier
18                                                   Laura K. Granier (Nevada Bar No. 7357)
                                                     Erica K. Nannini (Nevada Bar No. 13922)
19                                                   Holland & Hart LLP
                                                     5441 Kietzke Lane, Suite 200
20                                                   Reno, NV 89511-2094
                                                     Tel: 775-327-3000
21                                                   lkgranier@hollandhart.com
                                                     eknannini@hollandhart.com
22
                                                       Attorneys for Carlin Resources, LLC
23
                                                       TODD KIM
24                                                     Assistant Attorney General
25                                                     /s/ Peter K. Dykema
                                                       Peter Kryn Dykema (DC Bar 419349)
26                                                     Natural Resources Section
                                                       4 Constitution Square
27                                                     150 M Street, N.E.
                                                       Washington, D.C. 20002
28                                                     Peter.dykema@usdoj.gov
                                                       2
     Case 3:16-cv-00268-LRH-WGC Document 151 Filed 08/17/21 Page 3 of 4



 1                                             Attorney for Federal Defendants
 2
      ORDER
 3
      IT IS SO ORDERED.
 4

 5
      DATED this 17th day of August, 2021.
 6                                           ________________________________________
                                             LARRY R. HICKS
 7                                           UNITED STATES DISTRICT JUDGE
 8

 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                               3
                                    Case 3:16-cv-00268-LRH-WGC Document 151
                                                                        150 Filed 08/17/21 Page 4 of 4



                                1                                     CERTIFICATE OF SERVICE
                                2            I hereby certify that on August 17, 2021, I filed the foregoing using the United States
                                3    District Court CM/ECF, which caused all counsel of record to be served electronically.
                                4                                                  /s/ Laura K. Granier
                                                                                   Laura K. Granier, Esq. (SBN 7357)
                                5

                                6    17224310_v1

                                7

                                8

                                9
                               10

                               11

                               12
5441 KIETZKE LANE, SUITE 200




                               13
    HOLLAND & HART LLP

    RENO, NV 89511-2094




                               14

                               15

                               16

                               17

                               18
                               19

                               20

                               21

                               22

                               23

                               24

                               25

                               26

                               27

                               28

                                                                                      4
